Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about December 14, 1999, which, inter alia, denied plaintiffs motion to restore the action to the calendar, unanimously affirmed, without costs.
Plaintiff fails to show a reasonable excuse for his delay in prosecuting this now 13-year-old case which would warrant its restoration to the calendar (see, Todd Co. v Birnbaum, 182 AD2d 505, 506), nor was there a sufficient showing of merit and lack of prejudice to defendant. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.